Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on February 7, 2019. It is noted, however, that applicant has not filed a certified copy of the JP 201920317 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Sipe (US. 6,540,522 B2) teaches “A connector assembly, comprising: a plurality of circuit boards each having a plugging portion to be plugged into a mating connector and each having a first main face facing a second main face of an adjacent circuit board of the plurality of circuit boards; and a bracket retaining the plurality of circuit boards with the plugging portions facing downward and with each of the circuit boards capable of making a predetermined amount of independent movement in a pair of directions in a horizontal plane.”(Circuit board 230, plugging portion 233, mating connector 220, bracket 240, and connector assembly 200)
Sipe (US. 6,540,522 B2) does not teach “the bracket has a pressing portion elastically pressing the first main face and the second main face of each of the plurality of circuit boards.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of 
Claims 2-5 and 7-17 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 18 Sipe (US. 6,540,522 B2) teaches “A connector assembly, comprising: a plurality of circuit boards each having a plugging portion to be plugged into a mating connector and each having a first main face facing a second main face of an adjacent circuit board of the plurality of circuit boards; and a bracket retaining the plurality of circuit boards with the plugging portions facing downward and with each of the circuit boards capable of making a predetermined amount of independent movement in a pair of directions in a horizontal plane, the bracket has an upper bracket and a lower bracket attached to the upper bracket.” (Circuit board 230, plugging portion 233, mating connector 220, bracket 240, and connector assembly 200)
Sipe (US. 6,540,522 B2) does not teach “the upper bracket has a plurality of slits and a butting tab extending in each of the slits, each of the slits corresponding to one of the circuit boards.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 18, these limitations, in combination with remaining limitations of claim 18, are neither taught nor suggested by the prior art of record, therefore claim 18 is allowable.
Claims 19-21 are dependent on claim 18 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831